 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    United States of America                          No. 2:08-CR-116-KJM
12                       Plaintiff,
13            v.                                        ORDER
14    Domonic McCarns,
15                       Defendant.
16

17           Mr. McCarns responded to this court’s minute order in a signed brief dated June 24, 2021.

18   On July 2, 2021, the brief was filed on the docket. ECF No. 997. The government has yet to

19   respond. In the court’s minute order directing the parties to address potential remedies, the court

20   provided the government fourteen days to respond to Mr. McCarns’ brief. See Min. Order

21   (May 27, 2021). The court now directs the government to respond by July 15, 2021 at noon in

22   order to ensure the court has the government’s response in advance of the hearing on July 16,

23   2021.

24   DATED: July 12, 2021.

25

26

27

28
                                                       1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     2
